                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                         Case No.

                               Plaintiff,          COUNT ONE:
                                                   Felon in Possession of a Firearm
        v.                                         18 U.S.C. §§ 922(g)(1), 924(a)(2) and
                                                   924(e)(1)
 BRIAN E. JONES,                                   NLT: Fifteen Years Imprisonment
 [DOB: 08/27/1981]                                 NMT: Life Imprisonment
                                                   NMT: $250,000 Fine
                               Defendant.          NMT: Five Years Supervised Release
                                                   Class A Felony
                                                   $100 Special Assessment

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                            COUNT ONE

       On or about January 18, 2019, in the Western District of Missouri, the defendant BRIAN

E. JONES, knowing he had been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possesses, in and affecting commerce, a firearm, to wit: a Sig

Sauer .22 caliber handgun, bearing serial number F240600, which had been transported in

interstate commerce, all in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2)

and 924(e)(1).

                                                     A TRUE BILL.


8/27/2020                                            /s/ Tressie Borders
DATE                                                 FOREPERSON OF THE GRAND JURY


/s/ Jessica L. Ward
Jessica L. Ward
Special Assistant United States Attorney
Western District of Missouri
